      Case 1:18-cv-04363-GBD-BCM Document 106 Filed 03/14/19 Page 1 of 1




ALKISTIS G. MEIMARIS, ESQ.
____________________________________________________
                                                                                   240 Fifth Avenue
                                                                          New York, New York 10001
                                                                                       201.615.3220
                                                                                 Alkistism@aol.com
                                            March 14, 2019

Hon. George B. Daniels
U.S. District Court
500 Pearl Street, Room 1310
New York, NY. 10007

RE:     Opposition to Defendants’ Motion to Adjourn Pre-trial Conference 1:18-cv-4363


Dear Judge Daniels:


This Office represents The Estate of Alkiviades Meimaris and Helen Meimaris. We write in opposition to
Defendants’ motion to yet again adjourn the pre-trial conference scheduled for March 20, 2019. The
Initial Pre- Trial Conference in this matter was originally scheduled for August 1, 2018, but was
adjourned three times: first to October 2, 2018, then to January 9, 2019, and then to March 20, 2019.

This matter has been referred to Magistrate Judge Moses for “general pre-trial management, including
dispositive motions.” (ECF No. 46.) Since the referral, we have opposed all of Defendants’ motions to
dismiss the Third Amended Complaint. These oppositions are currently sub judice before Judge Moses.
As is clearly set forth in those submissions (ECF Nos. 79, 81 & 83), there are absolutely no significant,
substantive deficiencies with regard to the Third Amended Complaint that cannot be cured by
amendment.       Further, Plaintiffs also oppose the Defendants’ motion for a stay of discovery pending
resolution of the motions. It is immaterial whether the foreign Defendants have yet to be served. The
wrongdoings of these Defendants have no bearing on the wrongdoing of the foreign Defendants. It could
take over a year for the foreign Defendants to be served and therefore, in the interests of efficiency and
justice, discovery should not be stayed.

 For the reasons set forth above, we respectfully request that the Court deny Defendants’ motion to
adjourn the pre-trial conference and deny their motion to stay discovery. Thank you for your attention to
this matter.

                                              Respectfully,

                                       Alkistis G. Meimaris, Esq.

                                        /s/ Alkistis G. Meimaris




CC:     Counsel of Record via ECF
